PER CURIAM.
This is a petition for writ of certiorari brought by two lawyers and their law firm. It is addressed to a trial court order that denied their motion to quash a subpoena duces tecum, whereby the state obtained approximately 253 of their client files. Petitioners are charged with racketeering, grand theft, insurance fraud, and perjury in connection with their practice of law.
We have examined and assayed the several points raised by petitioners and the responses.
In our opinion the petitioners, under the facts of this case, did not have a reasonable expectation of privacy in the contents of the subpoenaed files, as they claimed, inasmuch as the files in dispute had been ordered by the Florida Supreme Court to be turned over to other attorneys or returned to the clients involved. In fact, the files had been earlier transferred to a third party, an attorney, John Fowler. Thus, in this connection, the circuit court did not depart from the essential requirements of law in entering the questioned order.
*977However, there are other matters not treated that prompt us to grant certiorari and remand. We grant the writ and remand with instructions to conduct an in camera hearing on the issue of attorney-client and work product privileges as asserted by petitioners. Moreover, on remand the trial court is respectfully instructed to consider and adjudicate petition; ers’ issue that the subpoena duces tecum exceeds the permissible bounds of discovery under Florida Rule of Criminal Procedure 3.220.
The Petition for Writ of Certiorari is
GRANTED, and the cause is remanded with instructions.
ANSTEAD, WALDEN and GARRETT, JJ., concur.